Citation Nr: 0639334	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability claimed as an upper back disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected low back strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected probable contusion of the spinous process, 
T5.

4.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for headaches, has 
been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1986 and from January 1988 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the RO by which the 
RO denied entitlement to an evaluation in excess of 20 
percent for the service-connected low back strain, 
entitlement to an evaluation in excess of 10 percent for 
service-connected probable contusion of the spinous process, 
T5, and declined to reopen the claims of entitlement to 
service connection for a cervical spine disorder and for 
headaches, as new and material evidence, sufficient to reopen 
those finally decided claims, had not been received.  See 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 
(2006) (detailing the procedures for appealing adverse RO 
decisions, the finality of RO rating decisions that are not 
timely appealed, and the requirements for reopening finally 
decided claims).

In May 2001, the Board remanded the issues on appeal for 
further development of the evidence and other procedural 
action.

By September 2003 decision, the Board reopened the claim of 
entitlement to service connection for a cervical spine 
disability claimed as a upper back disorder.  The Board 
remanded the reopened claim along with the other issues on 
appeal to the RO for further developmental and procedural 
action.  

By March 2005 rating decision, the RO assigned an increased 
rating of 40 percent to the veteran's service-connected low 
back strain.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In July 2006, the undersigned requested an expert medical 
opinion regarding the issue of entitlement to service 
connection for a cervical spine disability claimed as a upper 
back disorder.  An opinion dated in August 2006 has been 
associated with the claims file.

In October 2006, the veteran waived initial RO consideration 
of evidence received after that issuance of the March 2005 
supplemental statement of the case.  38 C.F.R. § 20.1304 (c) 
(2006).  

The issue of whether new and material evidence, sufficient to 
reopen a claim of entitlement to service connection for 
headaches, has been received is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability claimed as a upper back 
disorder is not shown to be related to the veteran's active 
duty service or to a service-connected disability.

2.  The veteran's service-connected low back strain is 
manifested by no more than some degenerative changes and 
evidence of disc herniation with complaints of pain on 
motion.

3.  The veteran's service-connected probable contusion of the 
spinous process, T5 is manifested by no more than mild 
kyphosis without spasm or degenerative changes.





CONCLUSIONS OF LAW

1.  A cervical spine disability claimed as a upper back 
disorder was not incurred in or as a result of the veteran's 
active duty service, and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5295 (prior to September 26, 2003), Diagnostic Code 5237 
(2006). 

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
probable contusion of the spinous process, T5 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.27, 4.71a, Diagnostic Code 5299-5291 (in 
effect before September 26, 2003), Diagnostic Code 5299-5237 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in July 2001 and January 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below in which the service 
connection claim is denied and the effective date element is 
rendered moot with respect to the increased rating claim.  As 
such, no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006) 
(holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records.  The record 
also contains several VA medical examination reports 
completed in furtherance of the veteran's claims.  There is 
no indication that there is any outstanding evidence that has 
not been associated with the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  
When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In June 1982, the veteran reported pain in the left side of 
the neck and rib area.  He indicated that he fell from a 
moving car.  The diagnosis was possible muscle spasm.  In 
June 1983, the veteran complained of muscle tightness in the 
neck.  Muscle spasms were diagnosed.  In December 1985, the 
veteran complained of pain from the neck to the low back.  
The diagnosis was minor back strain.  In May 1986, the 
veteran complained of muscle, back, and neck pain.  Muscle 
tension was assessed.  

On May 1987 VA medical examination, the examiner diagnosed 
disorders relevant to the low and mid back but made no 
findings pertinent to the neck.  Indeed, a May 1987 X-ray 
study of the cervical spine revealed normal results.

In a January 1989 letter to the veteran, a private 
neurologist opined that the veteran's neck pain was 
associated with chronic pain syndrome.  

On November 1993 VA orthopedic examination, the veteran 
complained of cervical spine pain.  The examiner noted that a 
computed tomography (CT) scan of the cervical spine was 
within normal limits.  The examiner diagnosed spinal 
articular strain of the fourth and fifth cervical 
intervertebral joints that was associated with tenderness and 
muscle spasm.  

A December 1994 chiropractor's report indicated a diagnosis 
of moderate cervical neuritis.  

In June 1996, a VA examiner indicated that an X-ray study of 
the cervical spine showed osteoarthritis.  

A December 1997 magnetic resonance imaging (MRI) of the 
cervical spine showed a small central disc herniation at C3-4 
obliterating the epidural fat encroaching on the anterior 
aspect of the thecal sac.  The cervical spine was otherwise 
unremarkable.  

An October 2002 VA spine examination revealed good cervical 
spine muscle tone without spasm or scoliosis.  There was no 
muscle atrophy.  There were no complaints on neck range of 
motion.  An X-ray study of the cervical spine was essentially 
normal with satisfactory alignment.  An October 2002 CT scan 
of the cervical spine revealed a small central disc 
herniation at C3-4 without significant compression.  The 
examiner diagnosed subjective complaints of neck pain.  The 
examiner commented that the current disorder of the veteran's 
neck was subjective without any significant pathological 
changes.  Further, the examiner opined that the veteran's 
neck complaints were unrelated to the service-connected low 
back strain or the service-connected thoracic spine 
disability.  

On September 2004 VA orthopedic examination, cervical spine 
muscle tone was good without tenderness or atrophy.  The 
veteran had full cervical spine range of motion.  The 
examiner indicated that an X-ray study revealed a normal 
cervical spine.  The examiner stated that there was no 
evidence of any cervical spine disorder as a result of 
service-connected disability.  

In August 2006, a specialist associated with a medical school 
reviewed the claims file in its entirety.  The physician 
considered the question of whether cervical MRI and CT scan 
findings of a small C3-4 central disc herniaion were 
responsible for the veteran's chronic cervical pain syndrome.  
After outlining the relevant medical history, the physician 
noted that in the absence of a documented fracture it would 
be difficult to determine whether any specific spinal 
pathology could be related to minor injuries.  The physician 
asserted that "so many persons" had significant spinal 
degeneration and were asymptomatic.  According to the 
physician, "the whole concept of correlating broad symptom 
complexes to degenerative changes on imaging studies [was] 
seriously flawed."  The physician further observed that the 
record did not include symptoms or signs such as 
radiculopathy that could be attributable of a specific 
cervical vertebral level.  

The physician opined that cervical spine disc herniation 
occurred at some point during the veteran's adult life prior 
to 1997 and that the probability that this occurred in or was 
caused by service was less that 50 percent.  Further, the 
physician indicated that he knew of no rationale to conclude 
that a neck pain syndrome or a C3-4 disc herniation was 
related to problems of the lumbar or thoracic spine.  Rather, 
the veteran more likely had a generalized pain disorder.  
Finally, the physician opined that there was less that a 50 
percent chance that the veteran's cervical spine problems 
were aggravated by the service-connected lumbar and thoracic 
spine disabilities.

Objective radiologic evidence of changes or abnormalities of 
the cervical spine does not appear in the record until 1996 
when an X-ray study of the cervical spine showed 
osteoarthritis.  A December 1997 MRI of the cervical spine 
showed a small central disc herniation at C3-4 without any 
other abnormalities.  Presumably, the MRI findings are more 
telling that the findings seen on X-ray study. 

The Board emphasizes that no physician or other medical 
professional has linked the veteran's cervical spine 
complaints to service or a service-connected disability.  
Of the VA examiners and medical professional who had access 
of the record in its entirety after 1997, when an MRI showed 
C3-4 disc herniation, none found a disability that was 
related to service or to another service-connected 
disability.  Indeed, the thorough opinion of the expert 
physician revealed that disc herniation, a very common 
phenomenon throughout the population, was not a condition 
that necessarily caused any adverse symptomatology.  In any 
event, this evidence reveals no nexus between the claimed 
cervical spine disability and service or a service-connected 
disability.  Thus cervical spine for the veteran's claimed 
disability is denied both directly and on a secondary basis.  
38 C.F.R. §§ 3.303, 3.310.  

The veteran himself might well believe that his alleged 
cervical spine disability is related to service or a service-
connected disability.  The Board, however, cannot credit the 
veteran's opinions in this regard because he is not shown to 
possess any specialized medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  None of the competent medical 
evidence of record suggests a link between a cervical spine 
disability and service or another service-connected 
disability.  As discussed above, the veteran's medical 
opinions do not constitute competent evidence.  Thus, the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  Ortiz, 274 
F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

Low back strain

The veteran's service-connected low back strain has been 
rated 40 percent disabling by the RO under the provisions of 
Diagnostic Code 5237.  38 C.F.R. § 4.71a.  previously, it was 
rated under the provisions of Diagnostic Code 5295 (in effect 
before September 26, 2003).  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); 
VAOGCPREC. 3-2000 (April 10, 2000); see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).

The Board herein will outline only the former rating criteria 
that provide for an evaluation in excess of 40 percent.

The version of Diagnostic Code 5285, vertebral fracture 
residuals, in effect prior to September 26, 2003 provided the 
following levels of disability:

100 % With cord involvement, bedridden, or requiring long leg 
braces;

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

60 % Without cord involvement; abnormal mobility requiring 
neck brace (jury mast);

In other cases, rate in accordance with definite limited 
motion or muscle spasm by adding a 10 percent rating for 
demonstrable deformity of vertebral body;

NOTE: Both under ankylosis and limited motion, rating should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (in effect before 
September 26, 2003).

A 60 percent rating was assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5286 (in effect before September 26, 
2003)).  A 100 percent rating was assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Id.

Diagnostic Code 5289, provided for a 40 percent rating for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating for ankylosis at an unfavorable angle.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (in effect before 
September 26, 2003).  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect before September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

This rating criteria for intervertebral disc syndrome were 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003)

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

Diagnostic Code 5243 contains the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)

On September 1999 VA spine examination, lumbar lordosis was 
normal, and muscle tone was good without spasm.  Extension 
was to 15 degrees with complaints of pain, flexion was to 45 
degrees with complaints of pain, right and left lateral 
flexion was to 20 degrees, and right and left rotation was to 
15 degrees.  An X-ray study of the lumbar spine was within 
normal limits.  The examiner diagnosed a history of a back 
injury without evidence of residuals.  

A February 2000 MRI of the lumbar spine showed minimal 
scoliosis and degenerative disc disease at L4-5 and L5-S1

On October 2002 VA spine examination, the veteran complained 
of low back pain.  The pelvis was slightly tilted in a 
standing position.  Lumbar lordosis was normal.  Muscle tone 
was good without any spasm and no scoliosis.  Extension was 
to 15 degrees, flexion was to 45 degrees without complaints 
of pain.  Right and left lateral flexion was to 15 degrees 
with complaints of pain, and rotation was to 15 degrees 
bilaterally.  An X-ray study of the lumbar spine showed mild 
narrowing at L5-S1 with minor degenerative changes.  A CT 
scan of the lumbar spine revealed moderate spinal stenosis at 
L4-5 and L5-S1 and mild stenosis at L3-4.  The examiner 
diagnosed subjective complaints of low back pain with 
evidence of degenerative disc disease in the lower lumbar 
area.  

An April 2004 MRI of the lumbar spine revealed disc 
herniation at L4-5 and L5-S1.

On September 2004 VA orthopedic examination, the examiner 
noted normal lumbar lordosis and no tilting of the pelvis.  
There was no spasm.  Muscle tone was good without atrophy.  
Extension was to 25 degrees with complaints of pain, flexion 
was to 40 degrees with pain, lateral flexion was to 20 
degrees bilaterally with complaints of pain, and rotation was 
to 25 degrees with complaints of pain.  An X-ray study of the 
lumbar spine was normal.  The examiner diagnosed adequate 
lumbar range of motion without neurologic deficit.

Based on the foregoing manifestations, an evaluation of 50 
percent is not warranted under the current spinal rating 
criteria.  That would require unfavorable ankylosis of the 
entire thoracolumbar spine, which has not been shown.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Under the former criteria, an increased rating under 
Diagnostic Code 5285 cannot be applied, because that 
provision deals with residuals of vertebral fracture of which 
the veteran does not suffer.  Similarly, increased ratings 
under Diagnostic Codes 5286 and 5289 are not warranted 
because the veteran does not suffer from spinal ankylosis.  
The Board need not consider any of the provisions related to 
intervertebral disc syndrome because that condition has been 
neither suggested nor diagnosed, noting that neurologic 
deficit is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (in effect before September 23, 2002), Diagnostic Code 
5293 (effective September 23, 2002 to September 25, 2003), 
and Diagnostic Code 5243 (2006).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  The Board 
observes that no further compensation is warranted under 
these provisions because functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements has not been shown.  Also, 
weakened movement, excess fatigability, and incoordination 
have not been shown.

Further, separate evaluation for neurologic disability is not 
warranted because such disability has not been shown, noting 
no neurologic deficit shown on September 2004 examination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected low back strain has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant a favorable decision.

Probable contusion of the spinous process, T5

The veteran's service-connected probable contusion of the 
spinous process, T5 has been rated 10 percent disabling by 
the RO under the provisions of Diagnostic Code 5299-5237.  
38 C.F.R. §§ 4.27, 4.71a.  Previously, it was rated 10 
percent disabling under Diagnostic Code 5299-5291 (in effect 
before September 26, 2003).  Diagnostic Code 5291 pertained 
to limitation of motion of the dorsal spine, and 10 percent 
was the maximum rating available under its provisions.  Id.  

On September 1999 VA examination of the spine, there was mild 
thoracic spine kyphosis but no scoliosis.  Moderate muscle 
tone was present without any spasms.  There was pain along 
the middle of the upper back.  An X-ray study of the thoracic 
spine was within normal limits.  The diagnosis was of a 
history of a back injury without evidence of residuals.

On October 2002 VA spinal examination, there was mild 
thoracic spine kyphosis but no scoliosis.  Muscle tone was 
good without any spasms.  The veteran complained of pain in 
the mid section of the thoracic spine.  Range of motion was 
not provided because the thoracic spine had no independent 
range of motion.  A CT scan of the thoracic spine revealed no 
significant abnormality.  The examiner diagnosed a history of 
injury to the thoracic spine with no current evidence of 
residual trauma.

On September 2004 VA spine examination, thoracic spine muscle 
tone was good without any spasm or atrophy.  There was mild 
kyphosis.  The veteran complained of pain on palpation of the 
thoracic spine.  Thoracic spine flexion was good without 
pain.  Rotation was to 25 degrees.  A thoracic spine X-ray 
study was normal.  There was mild kyphosis but no 
degenerative disc disease.  The examiner diagnosed subjective 
complaints of back pain, mild dorsal kyphosis without muscle 
spasm or atrophy, adequate range of motion of the thoracic 
spine, and no evidence of neurologic deficit.  

Under the current spinal rating criteria, an evaluation in 
excess of 10 percent is not warranted.  The veteran's forward 
flexion is to 40 degrees, which is greater than 30 degrees.  
As well, combined range of motion of the thoracolumbar spine 
is greater than 120 degrees when analyzing lumbar spine range 
of motion as seen in 2004.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, note (2).  Finally, although minor kyphosis 
has been noted, it was not described as abnormal and did not 
result in spasm, abnormal gait, etc...  Thus, none of the 
criteria for a 20 percent evaluation under the current 
criteria are met, and an evaluation in excess of 10 percent 
is denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).

The Board will not assess entitlement to an increased rating 
under any of the provisions dealing with intervertebral disc 
syndrome because this disorder has not been suggested or 
diagnosed.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect before September 23, 2002), Diagnostic Code 5293 
(effective September 23, 2002 to September 25, 2003), and 
Diagnostic Code 5243 (2006)

Regarding the criteria in effect before September 26, 2003, 
Diagnostic Codes 5285, 5286, and 5288 are inapplicable 
because they entail fracture or ankylosis, which have not 
been shown.  38 C.F.R. § 4.71a (in effect before September 
26, 2003).  There are no other potentially applicable 
provisions under the former criteria that would yield an 
evaluation in excess of 10 percent for the veteran's service-
connected thoracic spine disability.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
observes that no further compensation is warranted under 
these provisions because functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements has not been shown.  Also, 
weakened movement, excess fatigability, and incoordination 
have not been shown.

Further, separate evaluation for neurologic disability is not 
warranted because such disability has not been shown, noting 
no neurologic deficit shown on September 2004 examination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected probable contusion of the spinous process, 
T5 has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant a favorable decision.


ORDER

Service connection for a cervical spine disability claimed as 
a upper back disorder is denied.

An evaluation in excess of 40 percent for service-connected 
low back strain is denied.

An evaluation in excess of 10 percent for service-connected 
probable contusion of the spinous process, T5, is denied.


REMAND

Regarding the new and material evidence issue on appeal 
herein, the veteran has not been appropriately advised of the 
information outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006) under which appellants, in new and material evidence 
matters, must be advised of the bases for the previous 
denials, as well as what evidence would be new and material 
to reopen the claims.  A corrective VCAA notice must contain 
sufficient detail to satisfy the Court's mandate in Kent.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran 
corrective VCAA 
notice that complies 
with the requirements 
set forth in Kent.

2.  Thereafter, the RO should 
readjudicate the issue on 
appeal.  If the benefit sought 
remains denied, the veteran 
and his representative should 
be provided a supplemental 
statement of the case, which 
reflects consideration of all 
additional evidence, and the 
opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


